Case 2:20-cv-03347-JAK-JPR Document 27 Filed 08/31/20 Pagelof1 Page ID #:351

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES — GENERAL

 

 

 

 

Case No. LA CV 20-03347 JAK (JPRx) Date August 31, 2020
Title Scott Canty, et al. v. Providence Health System-Southern California, et al.
:

Present: The Honorable JOHN A. KRONSTADT, UNITED STATES DISTRICT JUDGE
V.R. Vallery Lisa Gonzalez
Deputy Clerk Court Reporter / Recorder

Attorneys Present for Plaintiffs: Attorneys Present for Defendants:

Stephen Semos Mary A. Haas

Antoinette D. Paglia
Scott Diamond

Proceedings: (TELEPHONIC) PLAINTIFFS’ MOTION TO REMAND CASE TO LOS
ANGELES SUPERIOR COURT (DKT. #12)

The motion hearing is held telephonically. Counsel, the Court, and court staff all appear in that manner.
Recording or re-broadcasting of the proceedings is strictly prohibited. Counsel address the Court
regarding Plaintiffs’ Motion to Remand Case to Los Angeles Superior Court (the “Motion” (Dkt. 12)).
The Court states its tentative view that it would grant the Motion for the reasons stated on the record in
that there was not consent of all defendants to removal when the action was removed.

Counsel for the American Red Cross (“Red Cross”) and counsel for Central California Blood Center
(“CCBC’”) represent that, since the completion of the briefing on the Motion, CCBC has consented to
the removal of the action by Red Cross (the “Removal” (Dkt. 1)). Counsel for Red Cross states that
under Ninth Circuit caselaw, this consent satisfies the consent of all other defendants requirement of
the removal statute notwithstanding that it was provided after the removal. Counsel for Plaintiff is not
familiar with the newly cited caselaw. The parties are directed to file supplemental briefing on this newly
cited authority. Red Cross shall file its supplemental briefing no later than September 1, 2020. Plaintiffs
shall respond no later than September 4, 2020. Each brief shall not exceed four pages. The Motion will
be taken UNDER SUBMISSION upon the filing of the supplemental briefs.

IT IS SO ORDERED.

18

 

Initials of Preparer vrv

 

Page 1 of 1
